ORDER

Before the en banc Court is Safechoice,
Inc.’s interlocutory appeal from the December 18, 2012, order of the County Court of Pike County, Mississippi, denying its “Motion for Summary Judgment.” In its petition for interlocutory appeal, Safe-choice presented two issues:
(I) Whether. SafeChoice, a foreign corporation, is able to defend this action filed by McComb and to pursue compulsory counterclaims against McComb, despite not having obtained a Certificate of Authority from the Secretary of State to conduct business in the State of Mississippi?
(II) Whether the Court’s overruling of SafeChoice’s Motion for Summary Judgment and failure to consider Request for Admission Number 4 admitted was proper?
After further review, the record reveals that the county court’s December 18 order did not dismiss Safechoiee’s counterclaims. As there is no order dismissing those claims, issue I is not properly before the Court.
Issue II asks this Court to address a matter of discovery on interlocutory appeal. “This Court has a history of applying strict standards for interlocutory appeals” such that “[r]arely will we entertain an interlocutory appeal regarding a discovery matter.” Blossom v. Blossom, 66 So.3d 124, 126-27 (Miss.2011) (quoting Miss. State Bar v. Attorney L., 511 So.2d 119, 121 (Miss.1987)). After reviewing the record and briefs presented by the parties, and in the absence of addressing issue I, we find that this interlocutory appeal does not warrant consideration of issue II. Accordingly, the interlocutory appeal is dismissed, with costs assessed to Safechoice, Inc.
SO ORDERED.
/s/ Michael K. Randolph
MICHAEL K. RANDOLPH, PRESIDING JUSTICE FOR THE COURT